Title: To Benjamin Franklin from Joseph Galloway, 23 April 1771
From: Galloway, Joseph
To: Franklin, Benjamin

Dear Sir
Philada. April 23. 1771
This will be deliverd to you by Mr. Nicholas Biddle, to whom I wish to render acceptable Service, not so much from a personal Acquaintance with him, as from the general Good Character and Esteem he has deservedly acquired among all those who have had any Knowledge or Experience of him. He is warmly recommended to me, as an Active, sensible, prudent, enterprizing young Gentleman. The Merchants Service has hitherto engaged his Attention. But, not content in that Sphere of Action, where his Friends wou’d immediately promote him, ’tis laudable Ambition incites him to pursue some Thing more honourable. The Navy, under the present Prospect of Wars, is the first Object of his Wishes. But shoud the Peace continue his next View is to obtain a Birth in the East-India Company Service. He brings Letters from Several Gentlemen here to others in London. Permit me also to recommend him to your Advice and Assistance, assuring you that I am confident he will never dishonour any Favor he may receive from your Friendship. I am Dear Sir your very Affectionate humble Servant
Jos. Galloway
 Addressed: To / Benjamin Franklin Esquire / Deputy Post Master general / of North America / in / Craven Street / London / per Mr. / Nicholas Biddle.